Name: Decision No 2298/2000/EC of the European Parliament and of the Council of 28 September 2000 amending Council Decision 96/411/EC on improving Community agricultural statistics (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  management
 Date Published: 2000-10-18

 Avis juridique important|32000D2298Decision No 2298/2000/EC of the European Parliament and of the Council of 28 September 2000 amending Council Decision 96/411/EC on improving Community agricultural statistics (Text with EEA relevance) Official Journal L 263 , 18/10/2000 P. 0001 - 0002Decision No 2298/2000/EC of the European Parliament and of the Councilof 28 September 2000amending Council Decision 96/411/EC on improving Community agricultural statistics(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposal from the Commission(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics(3), is designed to allow such statistics to respond more satisfactorily to the information needs arising from the reform of the common agricultural policy.(2) The report by the Commission to the European Parliament and the Council on progress in implementing Decision 96/411/EC makes a positive assessment of the application of that Decision.(3) The process of adapting national statistical systems to the needs arising from the reform of the common agricultural policy has not yet been completed.(4) Both the internal development of the common agricultural policy and the external context of enlargement to the East, and the opening of the new round of multilateral trade negotiations, call for improved identification of statistical needs and, where appropriate, for measures to complete the current regulatory framework laying down the scope of the statistical information on the common agricultural policy which Member States are obliged to make available to the Commission.(5) Council Decision 1999/126/EC of 22 December 1998 on the Community statistical programme 1998 to 2002(4) recommends continuation of the actions to improve existing agricultural statistics and to plan future developments with a view to responding more satisfactorily to the needs of the common agricultural policy.(6) The validity of Decision 96/411/EC needs to be extended.(7) Certain provisions of Decision 96/411/EC need to be amended in the light of experience, so as, inter alia, to simplify their implementation.(8) This Decision lays down, for the entire duration of the programme, a financial framework constituting the primary reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and Commission(5), for the budgetary authority during the annual budgetary procedure.(9) The measures necessary for the implementation of Decision 96/411/EC should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6).(10) Current feasibility studies should be continued to determine whether it is technically possible to establish a database on aid paid by the EAGGF (Guarantee Section) and what resources would be required to do so,HAVE ADOPTED THIS DECISION:Article 1Decision 96/411/EC is hereby amended as follows:1. Article 2(a) shall be replaced by the following:"(a) define the priority statistical fields, amongst those set out in Annex II, which may be the subject of actions at Member State level for the following year;"2. Article 3 shall be replaced by the following:"Article 3Application time-frame and procedureThe process of adapting Community agricultural statistics provided for in Article 1 shall be continued during the period 2000 to 2002. It shall be coordinated by the Commission through technical action plans as provided for in Article 4. After this period, the European Parliament and the Council may decide to extend the process in accordance with the Commission proposals provided for in Article 11."3. Article 4(2) shall be deleted.4. Article 5 shall be replaced by the following:"Article 5Member State reportsThe Member States shall submit to the Commission:(a) by 31 May at the latest of each year, a communication setting out their intention, if any, to participate in priority actions for the following year, accompanied by a summary of the plans for implementation and an estimate of costs;(b) following adoption by the Commission of the technical action plan, a working plan for each action which concerns them;(c) after completion of each action, a brief report on implementation of the action in which they have participated.The documents to be submitted pursuant to points (a), (b) and (c) should cover the planned amendments to the methodology of implementation, work to be carried out, difficulties identified and proposals for overcoming them, the national and Community resources to be mobilised and proposals for improvements at Community level. Actions for which Community financial support is required shall be identified as such.Following the procedure laid down in Article 10, the Commission shall draw up simplified standard forms to facilitate the presentation of the above information."5. Article 6 is hereby amended as follows:(a) paragraph 3 shall be replaced by the following:"3. The contribution shall be paid to the Member States in two instalments, the first of which, equivalent to 30 % of the Community share of the cost of the action, shall be paid as an advance, after notification to and acceptance by the Commission of the working plan for the action in question. The balance shall be paid once the report on implementation of the action by the Member States has been submitted to and approved by the Commission. The Commission shall carry out any on-the-spot checks it deems necessary in cooperation with the competent authorities of the Member States."(b) The following paragraph shall be added:"4. The financial framework for the implementation of this programme for the period 2000 to 2002 is hereby set at EUR 3 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective."6. Article 10 shall be replaced by the following:"Article 101. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as 'the Committee'.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure."7. In Article 11, "1999" shall be replaced by "2002".8. The following Article shall be inserted in the Decision:"Article 11aDatabase of payments by the EAGGF (Guarantee Section)The Commission shall continue current feasibility studies to determine the technical possibility of setting up a database relating to the payments made by the EAGGF (Guarantee Section) to include in particular, at the level of each beneficiary, data on the level of aid received, the areas and the number of animals concerned, and the most appropriate computer system for processing such data.At the latest on 31 December 2001, the Commission shall submit a report to the European Parliament and to the Council on the results of these feasibility studies, and on the resources (technical, financial and human) which would be required to implement the database and to process the data statistically."Article 2This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 September 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentP. Moscovici(1) OJ C 307 E, 26.10.1999, p. 29.(2) Opinion of the European Parliament of 17 December 1999 (not yet published in the Official Journal), Council Common Position of 29 May 2000 (OJ C 240, 23.8.2000, p. 1) and Decision of the European Parliament of 5 September 2000.(3) OJ L 162, 1.7.1996, p. 14. Decision as last amended by Commission Decision 98/514/EC (OJ L 230, 18.8.1998, p. 28).(4) OJ L 42, 16.2.1999, p. 1.(5) OJ C 172, 18.6.1999, p. 1.(6) OJ L 184, 17.7.1999, p. 23.